Exhibit 10.2

 

PIERRE HOLDING CORP.

9990 Princeton Road

Cincinnati, Ohio 45246

 

RESTRICTED STOCK AGREEMENT

 

February 18, 2008

 

Ms. Cynthia S. Hughes

8111 Kemper Road

Cincinnati, Ohio  45249

 

Re:                               Purchase of Restricted Stock in Pierre Holding
Corp. (the “Company”)

 

Dear Cindy:

 

In connection with your employment as Chief Financial Officer of Pierre
Foods, Inc., the Board of Directors has agreed to issue to you 5,000 shares of
Common Stock of the Company at a purchase price of $.25 per share, under the
Pierre Holding Corp. 2008 Restricted Stock Plan (the “Plan”), and in accordance
with the terms of this Agreement (the “Restricted Shares”).

 


1.                                       DEFINITIONS.  FOR THE PURPOSES OF THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:


 

“Affiliate” of any particular Person shall mean any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Available Shares” shall have the meaning set forth in paragraph 5(a)(ii).

 

“Available Shares Repurchase Notice” shall have the meaning set forth in
paragraph 5(a)(ii).

 

“Board” shall mean the Board of Directors of the Company.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute.

 

“Committee” shall mean the Compensation Committee of the Board, or if no such
committee is in existence, the Board itself.

 

“Common Stock” shall mean the Company’s Common Stock, par value $0.01 per share,
or, in the event that the outstanding Common Stock is hereafter changed into or
exchanged for different stock or securities of the Company, such other stock or
securities.

 

--------------------------------------------------------------------------------


 

“Company” shall mean Pierre Holding Corp., a Delaware corporation.

 

“Fair Market Value” of the Common Stock shall be determined in good faith by the
Committee taking into account all relevant factors determinative of value
(including the lack of liquidity of such Common Stock due to the Company’s
status as a privately held corporation, but without regard to any discounts for
minority interests).

 

“Independent Third Party” shall mean any Person who, immediately prior to the
contemplated transaction, does not own in excess of 5% of the Common Stock on a
fully-diluted basis (a “5% Owner”), who is not controlling, controlled by or
under common control with any such 5% Owner and who is not the spouse or
descendant (by birth or adoption) of any such 5% Owner or a trust for the
benefit of such 5% Owner and/or such other Persons.

 

“MDCP” shall mean Madison Dearborn Capital Partners IV, L.P. and its Affiliates.

 

“Original Cost” shall have the meaning set forth in paragraph 2(a).

 

“Person” shall mean a natural person, partnership (whether general or limited),
limited liability company, trust, estate, association, corporation, custodian,
nominee or any other individual or entity in its own or any representative
capacity.

 

“Pierre Foods, Inc.” shall mean Pierre Foods, Inc., a North Carolina corporation
and Subsidiary of the Company.

 

“Public Sale” shall mean any sale of Common Stock to the public pursuant to an
offering registered under the Securities Act or to the public through a broker,
dealer or market maker pursuant to the provisions of Rule 144 adopted under the
Securities Act.

 

“Registration Agreement” shall mean that certain Registration Agreement dated as
of June 30, 2004 between the Company and certain Investors (as defined therein).

 

“Restricted Shares” shall mean the 5,000 shares of Common Stock purchased by you
in accordance with paragraph 2(a) of this Agreement and any Common Stock issued
to you by way of stock dividend or stock split or in connection with any
conversion, merger, consolidation or recapitalization or other reorganization
affecting the Restricted Shares.  Restricted Shares shall continue to be
Restricted Shares in the hands of any holder other than you (except for the
Company or MDCP and, to the extent that you are permitted to transfer Restricted
Shares pursuant to the Stockholders Agreement, purchasers pursuant to a public
offering under the Securities Act), and each such transferee thereof shall
succeed to the rights and obligations of a holder of Restricted Shares
hereunder.

 

“Sale of the Company” shall mean the sale of the Company to an Independent Third
Party or group of Independent Third Parties pursuant to which such party or
parties acquire (i) capital stock of the Company possessing the voting power
under normal circumstances (without regard to the occurrence of any contingency)
to elect a majority of the Company’s board of directors (whether by merger,
consolidation or sale or transfer of the Company’s capital stock) or (ii) all or
substantially all of the Company’s assets determined on a consolidated basis.

 

--------------------------------------------------------------------------------


 

“Stockholders Agreement” shall mean that certain Stockholders Agreement dated
June 30, 2004 between the Company and certain of its stockholders.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute.

 

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person, one or more Subsidiaries of
that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity, a majority of the partnership
or other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person, one or more Subsidiaries of that person
or a combination thereof.  For purposes hereof, a Person or Persons shall be
deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or shall
control the managing general partner of such limited liability company,
partnership, association or other business entity.

 

“Supplemental Repurchase Notice” shall have the meaning set forth in paragraph
5(a)(ii).

 

“Termination” shall have the meaning set forth in paragraph 5(a).

 

“Termination Date” shall have the meaning set forth in paragraph 5(a).

 

“Unvested Shares” shall have the meaning set forth in paragraph 5(a).

 

“Unvested Share Repurchase Option” shall have the meaning set forth in paragraph
5(a).

 

“Vested Shares” shall have the meaning set forth in paragraph 5(a).

 

“Vested Share Repurchase Option” shall have the meaning set forth in paragraph
5(a).

 


2.                                       PURCHASE OF RESTRICTED SHARES.


 


(A)                                  UPON EXECUTION OF THIS AGREEMENT, YOU SHALL
PURCHASE 5,000 RESTRICTED SHARES FROM THE COMPANY FOR $.25 PER SHARE (THE
“ORIGINAL COST”), WHICH SHARES SHALL BE SUBJECT TO THE VESTING AND FORFEITURE
PROVISIONS SET FORTH IN THIS AGREEMENT.  THE ORIGINAL COST SHALL BE PAID BY YOU
BY CHECK PAYABLE TO THE COMPANY.  AS SOON AS PRACTICABLE AFTER THE EXECUTION OF
THIS AGREEMENT, THE COMPANY SHALL DIRECT THAT A STOCK CERTIFICATE REPRESENTING
THE RESTRICTED SHARES BE REGISTERED IN YOUR NAME AND ISSUED TO YOU.  SUCH
CERTIFICATE SHALL BE HELD IN THE CUSTODY OF THE COMPANY OR ITS DESIGNEE UNTIL
SUCH RESTRICTED SHARES ARE NO LONGER CONSIDERED RESTRICTED AND ARE RELEASED TO
YOU IN ACCORDANCE WITH PARAGRAPH 2(C).

 

--------------------------------------------------------------------------------


 


(B)                                 BY EXECUTING THIS AGREEMENT, YOU HEREBY
IRREVOCABLY APPOINT THE PRESIDENT, EACH VICE PRESIDENT, AND THE SECRETARY OF THE
COMPANY, AND EACH OF THEM, AS YOUR TRUE AND LAWFUL ATTORNEY-IN-FACT, WITH POWER
(I) TO SIGN IN YOUR NAME AND ON YOUR BEHALF STOCK CERTIFICATES AND STOCK POWERS
COVERING THE RESTRICTED SHARES AND SUCH OTHER DOCUMENTS AND INSTRUMENTS AS THE
COMMITTEE DEEMS NECESSARY OR DESIRABLE TO CARRY OUT THE TERMS OF THIS AGREEMENT,
AND (II) TO TAKE SUCH OTHER ACTION AS THE COMMITTEE DEEMS NECESSARY OR DESIRABLE
TO EFFECTUATE THE TERMS OF THIS AGREEMENT.  THIS POWER, BEING COUPLE WITH AN
INTEREST, IS IRREVOCABLE.  YOU AGREE TO EXECUTE SUCH STOCK POWERS AND DOCUMENTS
AS MAY BE REASONABLY REQUESTED FROM TIME TO TIME BY THE COMMITTEE TO EFFECTUATE
THE TERMS OF THIS AGREEMENT.


 


(C)                                  AS SOON AS PRACTICABLE FOLLOWING THE
VESTING OF ALL RESTRICTED SHARES IN ACCORDANCE WITH THIS AGREEMENT, AND UPON
SATISFACTION OF ALL OTHER APPLICABLE CONDITIONS WITH RESPECT TO THE RESTRICTED
SHARES, THE COMPANY SHALL DELIVER OR CAUSE TO BE DELIVERED TO YOU A CERTIFICATE
OR CERTIFICATES FOR THE RESTRICTED SHARES.  UPON YOUR WRITTEN REQUEST TO THE
COMPANY PRIOR TO THE VESTING OF ALL RESTRICTED SHARES, THE COMPANY SHALL DELIVER
OR CAUSE TO BE DELIVERED TO YOU A CERTIFICATE OR CERTIFICATES REPRESENTING THE
NUMBER OF VESTED RESTRICTED SHARES, IF ANY, AS OF THE DATE OF SUCH REQUEST.


 


(D)                                 WITHIN 30 DAYS FOLLOWING THE DATE HEREOF,
YOU SHALL MAKE AN EFFECTIVE ELECTION WITH THE INTERNAL REVENUE SERVICE UNDER
SECTION 83(B) OF THE INTERNAL REVENUE CODE AND THE REGULATIONS PROMULGATED
THEREUNDER IN THE FORM OF ANNEX A ATTACHED HERETO.


 


(E)                                  ALL OF YOUR VESTED RESTRICTED SHARES SHALL
BE SUBJECT TO, AND SHALL BE “STOCKHOLDER SHARES” UNDER THE STOCKHOLDERS
AGREEMENT AND “REGISTRABLE SECURITIES” UNDER THE REGISTRATION AGREEMENT, AND
SHALL BE SUBJECT TO RESTRICTIONS ON TRANSFER AND THE OTHER PROVISIONS OF SUCH
AGREEMENTS; PROVIDED, HOWEVER, THAT THE REPURCHASE RIGHTS OF THE COMPANY AND
MDCP IN PARAGRAPH 5 HEREOF SHALL NOT BE CONSIDERED A “TRANSFER” FOR PURPOSES OF
SECTION 3 OF THE STOCKHOLDERS AGREEMENT.  AS A CONDITION TO THE COMPANY’S
ISSUANCE OF THE RESTRICTED SHARES TO YOU IN ACCORDANCE WITH PARAGRAPH 2, YOU
AGREE TO EXECUTE A JOINDER TO EACH OF THE STOCKHOLDERS AGREEMENT AND THE
REGISTRATION AGREEMENT TO EVIDENCE YOUR BECOMING A PARTY TO SUCH AGREEMENTS WITH
RESPECT TO THE RESTRICTED SHARES.


 


3.                                       VESTING.  YOUR RESTRICTED SHARES SHALL
VEST AS FOLLOWS: BETWEEN THE DATE OF THIS AGREEMENT AND FEBRUARY 18, 2012,
PROVIDED YOU ARE CONTINUOUSLY EMPLOYED BY THE COMPANY, PIERRE FOODS, INC. OR ITS
SUBSIDIARIES FROM THE DATE OF THIS AGREEMENT THROUGH THE DATE OF DETERMINATION,
YOUR RESTRICTED SHARES WILL VEST ON A DAILY PRO RATA BASIS SUCH THAT, ON THE
DATE OF DETERMINATION, THE AMOUNT OF YOUR RESTRICTED SHARES WHICH SHALL HAVE
VESTED AS OF THAT DATE SHALL BE EQUAL TO (ROUNDED TO THE NEAREST WHOLE SHARE)
THE PRODUCT OF (A) 5,000 MULTIPLIED BY (B) A FRACTION, THE NUMERATOR OF WHICH
SHALL BE THE NUMBER OF CALENDAR DAYS FROM THE DATE OF THIS AGREEMENT THROUGH THE
DATE OF DETERMINATION, INCLUSIVE, AND THE DENOMINATOR OF WHICH SHALL BE 1,460. 
NOTWITHSTANDING THE FOREGOING, IF YOU HAVE BEEN CONTINUOUSLY EMPLOYED BY THE
COMPANY, PIERRE FOODS, INC. OR ITS SUBSIDIARIES FROM THE DATE OF THIS AGREEMENT
UNTIL A SALE OF THE COMPANY OR UNTIL YOUR RESTRICTED SHARES ARE TRANSFERRED IN A
PUBLIC SALE, THE PORTION OF YOUR RESTRICTED SHARES WHICH HAS NOT BECOME VESTED
AT THE DATE OF SUCH EVENT AND WHICH IS TRANSFERRED IN SUCH EVENT SHALL VEST
IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE SALE OF THE COMPANY OR A PUBLIC
SALE, AS APPLICABLE.


 


4.                                       RESTRICTIONS.  YOU SHALL HAVE ALL
RIGHTS AND PRIVILEGES OF A SHAREHOLDER OF THE COMPANY WITH RESPECT TO THE
RESTRICTED SHARES, INCLUDING THE RIGHT TO VOTE AND RECEIVE DIVIDENDS

 

--------------------------------------------------------------------------------


 


OR OTHER DISTRIBUTIONS WITH RESPECT TO THE RESTRICTED SHARES, EXCEPT THAT THE
FOLLOWING RESTRICTIONS SHALL APPLY:


 

(i)                                     You shall not be entitled to delivery of
the certificate or certificates for the Restricted Shares until such Restricted
Shares have vested and upon satisfaction of all other applicable conditions;

 

(ii)                                  Restricted Shares may not be sold,
transferred or assigned or subject to any encumbrance, pledge or charge or
disposed of for any reason until such Restricted Shares have vested;

 

(iii)                               All vested and unvested Restricted Shares
shall be subject to repurchase by the Company and/or MDCP in accordance with
paragraph 5; and

 

(iv)                              Any attempt to dispose of any Restricted
Shares or any interest in such shares in a manner contrary to this Agreement
shall be void and of no effect.

 


5.                                       REPURCHASE OF RESTRICTED SHARES.


 


(A)                                  REPURCHASE OF RESTRICTED SHARES.  IF YOUR
EMPLOYMENT BY THE COMPANY, PIERRE FOODS, INC. OR ITS SUBSIDIARIES SHALL CEASE
FOR ANY REASON WHATSOEVER, INCLUDING BUT NOT LIMITED TO, UPON YOUR DEATH,
DISABILITY, RESIGNATION OR TERMINATION WITH OR WITHOUT CAUSE (SUCH CESSATION OF
SERVICE A “TERMINATION” AND THE DATE ON WHICH SUCH CESSATION OCCURS BEING
REFERRED TO AS THE “TERMINATION DATE”), THE COMPANY AND/OR MDCP SHALL HAVE THE
OPTION TO REPURCHASE YOUR UNVESTED RESTRICTED SHARES (THE “UNVESTED SHARES”) AND
VESTED RESTRICTED SHARES (THE “VESTED SHARES”), IN ACCORDANCE WITH THIS
PARAGRAPH 5(A), AT THE PRICE DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF
PARAGRAPH 5(C) (THE OPTION TO PURCHASE UNVESTED SHARES IS REFERRED TO HEREIN AS
THE “UNVESTED SHARE REPURCHASE OPTION” AND THE OPTION TO PURCHASE VESTED SHARES
IS REFERRED TO HEREIN AS THE “VESTED SHARE REPURCHASE OPTION”).


 


(I)                                     THE COMPANY MAY ELECT TO PURCHASE ALL OR
ANY PORTION OF YOUR RESTRICTED SHARES BY DELIVERY OF A REPURCHASE NOTICE TO YOU
(AND WITH RESPECT TO VESTED SHARES, ANY OTHER HOLDER(S) OF VESTED SHARES) WITHIN
30 DAYS AFTER THE DATE THAT IS SIX MONTHS AFTER THE APPLICABLE TERMINATION
DATE.  THE REPURCHASE NOTICE SHALL SET FORTH THE NUMBER OF VESTED SHARES AND/OR
UNVESTED SHARES TO BE ACQUIRED FROM YOU AND SUCH OTHER HOLDER(S), THE AGGREGATE
CONSIDERATION TO BE PAID FOR SUCH SHARES AND THE TIME AND PLACE FOR THE CLOSING
OF THE TRANSACTION.  THE NUMBER OF VESTED SHARES TO BE REPURCHASED BY THE
COMPANY SHALL FIRST BE SATISFIED, TO THE EXTENT POSSIBLE, FROM THE VESTED SHARES
HELD BY YOU AT THE TIME OF DELIVERY OF THE REPURCHASE NOTICE.  IF THE NUMBER OF
VESTED SHARES THEN HELD BY YOU IS LESS THAN THE TOTAL NUMBER OF VESTED SHARES
THE COMPANY HAS ELECTED TO PURCHASE, THEN THE COMPANY SHALL PURCHASE THE
REMAINING SHARES ELECTED TO BE PURCHASED FROM THE OTHER HOLDERS THEREOF, PRO
RATA ACCORDING TO THE NUMBER OF SHARES HELD BY EACH SUCH HOLDER AT THE TIME OF
DELIVERY OF SUCH REPURCHASE NOTICE (DETERMINED AS CLOSE AS PRACTICAL TO THE
NEAREST WHOLE SHARE).


 


(II)                                  IF FOR ANY REASON THE COMPANY DOES NOT
ELECT TO PURCHASE ALL OF YOUR RESTRICTED SHARES PURSUANT TO THE VESTED
REPURCHASE OPTION AND/OR THE UNVESTED REPURCHASE OPTION, THEN MDCP SHALL BE
ENTITLED TO EXERCISE THE COMPANY’S VESTED REPURCHASE OPTION AND/OR UNVESTED
REPURCHASE OPTION IN THE MANNER SET FORTH IN THIS

 

--------------------------------------------------------------------------------


 


PARAGRAPH 5(A)(II) FOR ALL OR ANY PORTION OF THE NUMBER OF RESTRICTED SHARES THE
COMPANY HAS NOT ELECTED TO PURCHASE (THE “AVAILABLE SHARES”).  AS SOON AS
PRACTICABLE AFTER THE COMPANY HAS DETERMINED THAT THERE SHALL BE AVAILABLE
SHARES, BUT IN ANY EVENT WITHIN 30 DAYS AFTER THE APPLICABLE EXPIRATION DATE IN
ACCORDANCE WITH PARAGRAPH 5(A)(I), THE COMPANY SHALL DELIVER WRITTEN NOTICE
(THE “AVAILABLE SHARE REPURCHASE NOTICE”) TO MDCP SETTING FORTH THE NUMBER OF
AVAILABLE SHARES AND THE PRICE FOR EACH AVAILABLE SHARE.  MDCP MAY ELECT TO
PURCHASE ANY NUMBER OF AVAILABLE SHARES BY DELIVERING WRITTEN NOTICE TO THE
COMPANY WITHIN 45 DAYS AFTER RECEIPT OF THE AVAILABLE SHARE REPURCHASE NOTICE
FROM THE COMPANY.  AS SOON AS PRACTICABLE, AND IN ANY EVENT WITHIN 15 DAYS AFTER
THE EXPIRATION OF SUCH 45-DAY PERIOD, THE COMPANY SHALL NOTIFY YOU (AND ANY
OTHER HOLDER(S) OF VESTED SHARES) AS TO THE NUMBER OF RESTRICTED SHARES BEING
PURCHASED FROM YOU (AND SUCH OTHER HOLDER(S) OF VESTED SHARES) BY MDCP (THE
“SUPPLEMENTAL REPURCHASE NOTICE”).  AT THE TIME THE COMPANY DELIVERS THE
SUPPLEMENTAL REPURCHASE NOTICE TO YOU (AND SUCH OTHER HOLDER(S) OF VESTED
SHARES), MDCP SHALL ALSO RECEIVE WRITTEN NOTICE FROM THE COMPANY SETTING FORTH
THE NUMBER OF SHARES THE COMPANY IS ENTITLED TO PURCHASE, THE AGGREGATE PURCHASE
PRICE AND THE TIME AND PLACE OF THE CLOSING OF THE TRANSACTION.  THE NUMBER OF
UNVESTED SHARES AND VESTED SHARES TO BE REPURCHASED HEREUNDER SHALL BE ALLOCATED
AMONG THE COMPANY AND MDCP PRO RATA ACCORDING TO THE NUMBER OF SHARES OF
RESTRICTED STOCK TO BE PURCHASED BY EACH OF THEM.


 


(B)                                 CLOSING OF REPURCHASE OF RESTRICTED SHARES. 
ANY REPURCHASE OF RESTRICTED SHARES PURSUANT TO THIS PARAGRAPH 5 SHALL BE CLOSED
AT THE COMPANY’S EXECUTIVE OFFICES WITHIN 45 DAYS AFTER THE DELIVERY OF THE
APPLICABLE REPURCHASE NOTICE OR SUPPLEMENTAL REPURCHASE NOTICE REFERRED TO IN
PARAGRAPHS 5(A)(I) OR 5(A)(II), AS APPLICABLE.  AT THE CLOSING, THE PURCHASER OR
PURCHASERS SHALL PAY THE PURCHASE PRICE IN THE MANNER SPECIFIED IN PARAGRAPH
5(D) AND YOU AND ANY OTHER HOLDER OF VESTED SHARES BEING PURCHASED SHALL DELIVER
THE CERTIFICATE OR CERTIFICATES REPRESENTING SUCH SHARES TO THE PURCHASER OR
PURCHASERS OR THEIR NOMINEES, ACCOMPANIED BY DULY EXECUTED STOCK POWERS.  ANY
PURCHASER OF RESTRICTED SHARES UNDER THIS PARAGRAPH 5 SHALL BE ENTITLED TO
RECEIVE CUSTOMARY REPRESENTATIONS AND WARRANTIES FROM YOU AND ANY OTHER SELLING
HOLDERS OF RESTRICTED SHARES REGARDING THE SALE OF SUCH SHARES (INCLUDING
REPRESENTATIONS AND WARRANTIES REGARDING GOOD TITLE TO SUCH SHARES, FREE AND
CLEAR OF ANY LIENS OR ENCUMBRANCES).


 


(C)                                  PURCHASE PRICE.  THE PURCHASE PRICE PER
SHARE TO BE PAID FOR UNVESTED SHARES PURCHASED BY THE COMPANY AND/OR MDCP
PURSUANT TO PARAGRAPH 5(A) SHALL BE THE ORIGINAL COST (SET FORTH IN PARAGRAPH
2(A)) FOR SUCH UNVESTED SHARES.  THE PURCHASE PRICE PER SHARE TO BE PAID FOR THE
VESTED SHARES PURCHASED BY THE COMPANY AND/OR MDCP PURSUANT TO PARAGRAPH
5(A) SHALL BE THE FAIR MARKET VALUE OF SUCH VESTED SHARES AS OF THE TIME OF THE
EXERCISE OF THE VESTED SHARE REPURCHASE OPTION.


 


(D)                                 MANNER OF PAYMENT.  THE COMPANY SHALL PAY
THE PURCHASE PRICE FOR ALL UNVESTED SHARES REPURCHASED PURSUANT TO THE UNVESTED
SHARE REPURCHASE OPTION BY CERTIFIED CHECK OR WIRE TRANSFER TO YOU.  IF THE
COMPANY ELECTS TO PURCHASE ALL OR ANY PART OF THE VESTED SHARES, INCLUDING
VESTED SHARES HELD BY ONE OR MORE TRANSFEREES, THE COMPANY SHALL PAY FOR SUCH
SHARES: (I) FIRST, BY CERTIFIED CHECK OR WIRE TRANSFER OF FUNDS TO THE EXTENT
SUCH PAYMENT WOULD NOT CAUSE THE COMPANY TO VIOLATE THE GENERAL CORPORATION LAW
OF THE STATE OF DELAWARE AND WOULD NOT CAUSE THE COMPANY OR ITS SUBSIDIARIES TO
BREACH ANY AGREEMENT TO WHICH THEY ARE A PARTY RELATING TO THE INDEBTEDNESS FOR
BORROWED MONEY OR OTHER MATERIAL AGREEMENT; AND (II) THEREAFTER, WITH A
SUBORDINATED PROMISSORY NOTE OF THE COMPANY.  SUCH SUBORDINATED PROMISSORY NOTE
SHALL BEAR INTEREST AT THE RATE OF 5% PER ANNUM (WHICH SHALL BE PAYABLE ANNUALLY
IN CASH UNLESS

 

--------------------------------------------------------------------------------


 


OTHERWISE PROHIBITED), SHALL HAVE ALL PRINCIPAL PAYMENT DUE ON THE THIRD
ANNIVERSARY OF THE DATE OF ISSUANCE AND SHALL BE SUBORDINATED ON TERMS AND
CONDITIONS SATISFACTORY TO THE HOLDERS OF THE COMPANY’S OR ITS SUBSIDIARIES’
INDEBTEDNESS FOR BORROWED MONEY.  IF MDCP ELECTS TO PURCHASE ALL OR ANY PORTION
OF THE AVAILABLE SHARES, MDCP SHALL PAY FOR THAT PORTION OF SUCH AVAILABLE
SHARES BY CERTIFIED CHECK OR WIRE TRANSFER OF FUNDS.


 


6.                                       RIGHTS OF PARTICIPANTS.  NOTHING IN
THIS AGREEMENT SHALL INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE
COMPANY, PIERRE FOODS, INC., OR ITS SUBSIDIARIES TO TERMINATE YOUR EMPLOYMENT AT
ANY TIME (WITH OR WITHOUT CAUSE), NOR CONFER UPON YOU ANY RIGHT TO CONTINUE IN
THE EMPLOY OF THE COMPANY, PIERRE FOODS, INC., OR ANY OF ITS SUBSIDIARIES FOR
ANY PERIOD OF TIME OR TO CONTINUE YOU PRESENT (OR ANY OTHER) RATE OF
COMPENSATION, AND IN THE EVENT OF THE TERMINATION OF YOUR EMPLOYMENT (INCLUDING,
BUT NOT LIMITED TO, TERMINATION BY THE COMPANY WITHOUT CAUSE), ANY UNVESTED
SHARES SHALL EXPIRE AND BE FORFEITED, EXCEPT AS OTHERWISE PROVIDED HEREIN. 
NOTHING IN THIS AGREEMENT SHALL CONFER UPON YOU ANY RIGHT TO BE SELECTED AGAIN
AS A PLAN PARTICIPANT, AND NOTHING THE PLAN OR THIS AGREEMENT SHALL PROVIDE FOR
ANY ADJUSTMENT TO THE NUMBER OF RESTRICTED SHARES UPON THE OCCURRENCE OF
SUBSEQUENT EVENTS EXCEPT AS SPECIFICALLY PROVIDED IN THE PLAN.


 


7.                                       RESTRICTIONS ON TRANSFER.


 


(A)                                  OTHER AGREEMENTS; LEGENDS.  YOU AGREE THAT
ANY CERTIFICATES EVIDENCING THE RESTRICTED SHARES SHALL BEAR THE FOLLOWING
LEGEND AND SUCH OTHER LEGEND OR LEGENDS AS THE COMPANY DEEMS NECESSARY OR
DESIRABLE IN CONNECTION WITH THE RESTRICTIONS ON TRANSFER APPLICABLE TO SUCH
RESTRICTED SHARES UNDER THE STOCKHOLDERS AGREEMENT.


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED AS OF
FEBRUARY 18, 2008, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
CERTAIN TERMS AND CONDITIONS (INCLUDING FORFEITURE) SET FORTH IN THAT CERTAIN
RESTRICTED STOCK AGREEMENT DATED FEBRUARY 18, 2008 BETWEEN CYNTHIA S. HUGHES AND
PIERRE HOLDING CORP., AND THAT CERTAIN STOCKHOLDERS AGREEMENT BETWEEN THE
COMPANY AND CERTAIN STOCKHOLDERS OF THE COMPANY FROM TIME TO TIME A PARTY
THERETO.  A COPY OF EACH OF THESE AGREEMENTS MAY BE OBTAINED BY THE HOLDER
HEREOF AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”

 


(B)                                 OPINION OF COUNSEL.  YOU MAY NOT SELL,
TRANSFER OR DISPOSE OF ANY RESTRICTED SHARES (EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT) WITHOUT FIRST DELIVERING TO THE
COMPANY AN OPINION OF COUNSEL REASONABLY ACCEPTABLE IN FORM AND SUBSTANCE TO THE
COMPANY THAT REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAW IS NOT REQUIRED IN CONNECTION WITH SUCH TRANSFER.

 

--------------------------------------------------------------------------------


 


8.                                       CONFORMITY WITH PLAN.  THIS AGREEMENT
IS INTENDED TO CONFORM IN ALL RESPECTS WITH, AND IS SUBJECT TO ALL APPLICABLE
PROVISIONS OF THE PLAN (WHICH IS INCORPORATED HEREIN BY REFERENCE). 
INCONSISTENCIES BETWEEN THIS AGREEMENT AND THE PLAN SHALL BE RESOLVED IN
ACCORDANCE WITH THE TERMS OF THE PLAN.  BY EXECUTING AND RETURNING A COPY OF
THIS AGREEMENT, YOU ACKNOWLEDGE YOUR RECEIPT OF THIS AGREEMENT AND THE PLAN AND
AGREE TO BE BOUND BY ALL OF THE TERMS OF THIS AGREEMENT AND THE PLAN.


 


9.                                       WITHHOLDING OF TAXES.  THE COMPANY,
PIERRE FOODS, INC., OR ANY OF ITS SUBSIDIARIES SHALL BE ENTITLED TO WITHHOLD
FROM ANY AMOUNTS DUE AND PAYABLE BY THE COMPANY, PIERRE FOODS, INC., OR ANY OF
ITS SUBSIDIARIES TO YOU, THE AMOUNT OF ANY FEDERAL, STATE, LOCAL OR OTHER TAX
WHICH, IN THE OPINION OF THE COMPANY, IS REQUIRED TO BE WITHHELD IN CONNECTION
WITH THE DELIVERY OR VESTING OF YOUR RESTRICTED SHARES OR THE RECEIPT OF
DIVIDENDS THEREON.  TO THE EXTENT THAT THE AMOUNTS AVAILABLE TO THE COMPANY,
PIERRE FOODS, INC., OR ANY OF ITS SUBSIDIARIES FOR SUCH WITHHOLDING ARE
INSUFFICIENT, IT SHALL BE A CONDITION TO THE DELIVERY OR VESTING, AS APPLICABLE,
OF THE RESTRICTED SHARES THAT YOU MAKE ARRANGEMENTS SATISFACTORY TO THE COMPANY
FOR THE PAYMENT OF THE BALANCE OF SUCH TAXES REQUIRED TO BE WITHHELD.


 


10.                                 REMEDIES.  EACH PARTY HERETO (AND MDCP AS
THIRD-PARTY BENEFICIARY) SHALL BE ENTITLED TO ENFORCE ITS RIGHTS UNDER THIS
AGREEMENT SPECIFICALLY, TO RECOVER DAMAGES BY REASON OF ANY BREACH OF ANY
PROVISION OF THIS AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS EXISTING IN ITS
FAVOR.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT MONEY DAMAGES WOULD NOT BE
AN ADEQUATE REMEDY FOR ANY BREACH OF THE PROVISIONS OF THIS AGREEMENT AND THAT
ANY PARTY HERETO (AND MDCP AS A THIRD-PARTY BENEFICIARY) SHALL BE ENTITLED TO
SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF (WITHOUT POSTING BOND OR OTHER
SECURITY) FROM ANY COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION IN ORDER TO
ENFORCE OR PREVENT ANY VIOLATION OF THE PROVISIONS OF THIS AGREEMENT.


 


11.                                 AMENDMENT.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED OR WAIVED ONLY WITH THE
PRIOR WRITTEN CONSENT OF YOU AND THE COMPANY; PROVIDED THAT NO PROVISION OF
PARAGRAPH 5, 7, 10, OR OF THIS PARAGRAPH 11 (INCLUDING THE DEFINITIONS OF THE
DEFINED TERMS USED THEREIN) MAY BE AMENDED OR WAIVED WITHOUT THE PRIOR WRITTEN
CONSENT OF MDCP.


 


12.                                 SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, ALL COVENANTS AND AGREEMENTS CONTAINED IN THIS
AGREEMENT BY OR ON BEHALF OF ANY OF THE PARTIES HERETO SHALL BIND AND INURE TO
THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES
HERETO WHETHER SO EXPRESSED OR NOT.


 


13.                                 SEVERABILITY.  WHENEVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION
SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY,
WITHOUT INVALIDATING THE REMAINDER OF THIS AGREEMENT.


 


14.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED SIMULTANEOUSLY IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND
THE SAME AGREEMENT.


 


15.                                 DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE
HEADINGS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT
CONSTITUTE A PART OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


16.                                GOVERNING LAW.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
THE INTERNAL LAW, AND NOT THE LAW OF CONFLICTS, OF DELAWARE.


 


17.                                NOTICES.  ALL NOTICES, DEMANDS OR OTHER
COMMUNICATIONS TO BE GIVEN OR DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED PERSONALLY OR MAILED BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED AND POSTAGE PREPAID, TO THE RECIPIENT.  SUCH NOTICES, DEMANDS AND
OTHER COMMUNICATIONS SHALL BE SENT TO YOU AT THE THEN CURRENT ADDRESS OF RECORD
IN THE COMPANY’S FILES AND TO THE COMPANY AND MDCP AT THE ADDRESSES INDICATED
BELOW:


 

If to the Company:

Pierre Holding Corp.

9990 Princeton Road

Cincinnati, Ohio 45246

Attn: Board of Directors

 

If to MDCP:

Madison Dearborn Partners IV, L.P.

Three First National Plaza

Suite 3800

Chicago, IL 60602

Telephone:  312-895-1000

Attention:  Robin P. Selati

 

With a copy (which shall not constitute notice) to :

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Telecopy:  (312) 861-2200

Attention:  Michael D. Paley

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 


18.                                THIRD PARTY BENEFICIARY.  THE COMPANY AND YOU
ACKNOWLEDGE THAT MDCP IS A THIRD-PARTY BENEFICIARY UNDER THIS AGREEMENT.


 


19.                                ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES
THE ENTIRE UNDERSTANDING BETWEEN YOU AND THE COMPANY, AND SUPERSEDE ALL OTHER
AGREEMENTS, WHETHER WRITTEN OR ORAL, WITH RESPECT TO THE ACQUISITION BY YOU OF
RESTRICTED SHARES.

 

--------------------------------------------------------------------------------


 


PLEASE EXECUTE THE EXTRA COPY OF THIS AGREEMENT IN THE SPACE BELOW AND RETURN IT
TO THE COMPANY’S SECRETARY AT ITS EXECUTIVE OFFICES TO CONFIRM YOUR
UNDERSTANDING AND ACCEPTANCE OF THE AGREEMENTS CONTAINED IN THIS AGREEMENT.


 

 

Very truly yours,

 

 

 

PIERRE HOLDING CORP.

 

 

 

 

 

By

  /s/ Norbert E. Woodhams

 

 

Name: Norbert E. Woodhams

 

 

Title: President and Chief Executive Officer

 

Enclosure:                                       
(1)                                  Extra copy of this Agreement

 

The undersigned hereby acknowledges having read this Agreement and hereby agrees
to be bound by all provisions set forth herein.

 

 

/s/ Cynthia S. Hughes

 

Name: CYNTHIA S. HUGHES

 

 

 

Date: February 14, 2008

 

--------------------------------------------------------------------------------